Citation Nr: 1735405	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  01-09 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri.  The St. Petersburg RO subsequently acquired jurisdiction.

In June 2002, the Veteran testified at a hearing at the St. Louis RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

In July 2017, the Court reversed and remanded the Board's December 2016 denial of the claim.  Specifically, pursuant to a Memorandum Decision by the Court, reversal and remand were required because the Board in its December 2016 decision clearly and erroneously determined that the Veteran did not set foot in Vietnam.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran was present within the land borders of Vietnam during the Vietnam War and presumably was exposed to herbicides during active duty; he thereafter developed lung cancer. 



CONCLUSION OF LAW

Lung cancer is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he developed lung cancer due to exposure to herbicides during service in Vietnam.

The Court has determined that there is credible evidence that the Veteran set foot in Vietnam during the applicable presumptive period under 38 C.F.R. § 3.307(a)(6)(iii) regarding exposure to Agent Orange.

As the record further shows that the Veteran developed lung cancer following discharge from service, entitlement to service connection for this disability is warranted.  38 C.F.R. § 3.307, 3.309(e).


ORDER

Entitlement to service connection for lung cancer, claimed as due to exposure to Agent Orange is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


